Citation Nr: 1445905	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for residuals of a groin injury, claimed as groin pain.

2. Entitlement to service connection for depression.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to September 1976 and from August 1977 to August 1980.  He also had service from August 1980 to March 1982, but this latter period was dishonorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In June 2013, the Board remanded the matter for action consistent with this request.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned acting VLJ.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the delay, these claims must be remanded for further development.

During his September 2013 hearing, the Veteran testified that he injured his low back and groin when he fell off a truck in late 1979, so during his period of honorable service.  He reported that he received treatment in service, but that his low back and groin still bother him.  A review of his service treatment records do not show treatment due to a fall from a truck; however, the Veteran did receive treatment for low back and groin pain in June 1981 and July 1981.  This treatment was during the Veteran's service under dishonorable conditions.  However, the Board acknowledges the Veteran's testimony of a 1979 fall, and as a lay person, he is competent to report it.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge).

The Veteran also reported that during his second period of active service, he served as an infantryman, and he has hearing loss and tinnitus as a result of weapons training during that time.  Finally, it is unclear when the Veteran first experienced depression, as his testimony appears to be that it began during his second period of active service and also that it did not begin until after service when he was unable to receive medical treatment.

VA's duty to assist include a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been afforded VA examinations with respect to his claims of entitlement to service connection for a groin injury, depression, low back disorder, bilateral hearing loss, and tinnitus.  As it remains unclear whether the Veteran even has these claimed disabilities, and if so, whether they are related to his honorable active service from May 1976 to September 1976 and from August 1977 to August 1980, the Board finds that a remand for examinations and etiological opinions is necessary in order to fairly decide the merits of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the Veteran testified that he first received VA treatment for his claimed conditions in 2010; however, no VA treatment records have been associated with his claims file.  Therefore, these records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's complete VA treatment records, as well as any other records he identifies.

2.  Thereafter, the Veteran should be afforded a VA examination for his claimed groin pain and low back disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all groin and low back disabilities found to be present.

In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during the Veteran's active service from May 1976 to September 1976 and from August 1977 to August 1980, or is related to any in-service disease, event, or injury.  The examiner specifically is not to consider the Veteran's service from August 1980 to March 1982.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should also be afforded a VA psychiatric examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present, to especially include depression.

In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during the Veteran's active service from May 1976 to September 1976 and from August 1977 to August 1980, or is related to any in-service disease, event, or injury.  The examiner specifically is not to consider the Veteran's service from August 1980 to March 1982.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Also schedule the Veteran for a VA audiological examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral hearing loss and/or tinnitus had its clinical onset during onset during the Veteran's active service from May 1976 to September 1976 and from August 1977 to August 1980, or is related to any in-service disease, event, or injury, to include weapons training.  The examiner specifically is not to consider the Veteran's service from August 1980 to March 1982.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiners for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



